         Case 1:20-cv-00057-JGK Document 17 Filed 09/03/20 Page 1 of 4



September 1, 2020

VIA ECF
                                                          Conference is scheduled for September 23,
Honorable John G. Koeltl U.S.D.J.                         2020 at 2:30 P.M.
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse          SO ORDERED.
500 Pearl St.
New York, NY 10007-1312                                   New York, NY      /s/ John G. Koeltl
                                                          September 3, 2020 John G. Koeltl, U.S.D.J.
Re:    PDK Commercial Photographers, Ltd. v. GRI American European LLC
       Case No. 1:20-cv-00057

Dear Judge Koeltl:

We represent the defendant, GRI American European LLC (“GRI”), in this action. Pursuant
to Your Honor’s Individual Practices 1.F and 2.B and Local Civil Rule 37.2, GRI submits this
letter to request a pre-motion conference on GRI’s anticipated motion to compel discovery
from the plaintiff, PDK Commercial Photographers, LTD. (“PDK”) and for sanctions. In
particular, GRI seeks the Court’s assistance in compelling PDK to produce a copy of a
license agreement for the photograph at issue in this action, which is responsive to GRI’s
discovery requests and is crucial to issues of liability and damages.

PDK is a repeat litigant before this Court, with no less than five (5) cases filed. See Case
Nos. 1:19-cv-9229 (DLC), 1:20-cv-55 (LJL), 1:20-cv-56 (NRB), and 1:20-cv-229 (GRB).
The crux of its claim is identical in each case, i.e., that an image of the Hudson Yards in
New York City, for which PDK has a copyright, has been infringed. Plaintiff’s counsel,
Richard Liebowitz, has obtained notoriety by numerous District Judges within the Southern
District of New York. The Hon. Denise L. Cote, U.S.D.J. has referred to him as a copyright
troll. See McDermott v. Monday Monday, LLC, No. 17-cv-9230 (DLC), 2018 WL 1033240
(S.D.N.Y. Feb. 22, 2018). Mr. Liebowitz has a long history of unreasonable litigation
strategies designed to inflict unnecessary additional costs to defendants like GRI and to
extort unreasonable settlements that are not based in fact or law.

On June 2, 2020, GRI served its first set of interrogatories, requests for admission and
requests for documents on PDK. On July 17, 2020, PDK responded to GRI’s discovery
requests by providing canned objections and incomplete responses, without producing a
single document. In its responses, PDK admitted that “Plaintiff licensed the Photograph to
third-party company called Related.” PDK also responded that it will produce all responsive
documents in its possession relating to licensing agreements and licensing payments for
the photograph at issue, as well as communications between PDK and Related relating to
the photograph at issue.

On July 28, 2020, GRI’s counsel contacted Mr. Liebowitz requesting that PDK produce a
copy of the license agreement and communications with Related responsive to GRI’s
document requests. The parties’ counsel had a telephonic meet and confer of July 31,
2020 on this issue and Mr. Liebowitz indicated that his client “will look for it.” To date, GRI
         Case 1:20-cv-00057-JGK Document 17 Filed 09/03/20 Page 2 of 4
                                                                       September 1, 2020
                                                          Honorable John G. Koeltl U.S.D.J.
                                                                                    Page 2

has not received a copy of the license agreement between PDK and Related or any
documents or communications relating thereto.

The license agreement is crucial to the issues in this case and is potentially dispositive of
PDK’s copyright infringement claims against GRI. As GRI’s counsel informed Mr. Liebowitz
from the outset of this case, GRI obtained the photograph at issue from the official
Hudson Yards press image website, where it was available to the general public for a
royalty-free license. See archived webpage from March 15, 2019 attached hereto as
Exhibit A. There was no copyright or credit information identifying PDK or its d/b/a
Bernstein Associates associated with the photograph. See id. Instead, the Hudson Yards
website indicated that the photograph was provided as a courtesy of Related and thus,
presumably was authorized/licensed by Related. Based on PDK’s admission that it licensed
the photograph to Related, GRI’s use of the photograph was licensed and does not
constitute infringement. The licensing history for the photograph at issue is also highly
relevant to one of the key factors bearing on GRI’s fair use defense – the impact of the
alleged infringement on the market for PDK’s work.

Furthermore, in its discovery responses, PDK has admitted that it is not entitled to
statutory damages in this case. However, PDK has asserted that it is entitled to $5,000 in
actual damages “based on licensing fees and Defendant’s actual profits.” The article
posted on GRI’s website that included the allegedly infringing photograph of Hudson Yards
was purely a commentary on the Hudson Yards project. GRI derived no profit from use of
the photograph at issue. Thus, the licensing agreement between PDK and Related for the
photograph at issue is highly relevant to PDK’s claim for damages and is likely dispositive
of PDK’s alleged damages award.

GRI’s suspicion that the license with Related vitiates PDK’s infringement claim and in no
way supports its inflated damages demand is driven not only by refusal to produce
documents, Mr. Liebowitz’s proven conduct of failing to investigate the evidentiary basis of
the complaints he files, as well as his stonewalling of GRI’s requests, but also his
misrepresentations of licensing value in similar actions in this and other districts. For
example, in Otto v. Hearst Communications, Inc., the court declined to award any
attorneys’ fees to the plaintiff noting that “Otto and [Mr. Liebowitz, his counsel,]
consistently and undeniably asserted inflated [licensing] values for Otto’s copyright” using
“figures [that] were wholly unsupported by the evidentiary record”. See Otto v. Hearst
Comm’ns, Inc., No. 17-CV-4712 (GHW), 2020 WL 377479, at *3 & n.1 (S.D.N.Y. Jan. 23,
2020). See also Sands v. Bauer Media Grp. USA, LLC, No. 17-CV-9215 (LAK), 2019 WL
6324866, at *1-3 (S.D.N.Y. Nov. 26, 2019) (imposing sanctions on Mr. Liebowitz for failure
to disclose in discovery information relating to the licensing of plaintiff’s allegedly
infringing photos where plaintiff had knowledge of such information). In large part
because of this persistent misconduct and improper litigation tactics by Mr. Liebowitz, a
number of courts in this district now require Mr. Liebowitz to produce evidence of licensing
very early on in the case before any discovery occurs and defendants are forced to spend
substantial legal fees on unsubstantiated claims.
        Case 1:20-cv-00057-JGK Document 17 Filed 09/03/20 Page 3 of 4
                                                                       September 1, 2020
                                                          Honorable John G. Koeltl U.S.D.J.
                                                                                    Page 3

Thus, based on the overwhelming precedent, it is Mr. Liebowitz’s obligation to provide a
copy of previous licenses for the same photo, and to the extent he refuses to do so, he
should be compelled by a court order to provide such disclosure or otherwise PDK’s
complaint should be dismissed and PDK and/or Mr. Liebowitz should be sanctioned.

GRI is available to participate in the pre-motion conference on any date convenient for the
Court and appreciates the opportunity to discuss the motion to compel with the Court.

                                        Respectfully submitted,




                                        Tatyana Voloshchuk
                                        tvoloshchuk@ssjr.com

c:    Counsel of record (via ECF)
Case 1:20-cv-00057-JGK Document 17 Filed 09/03/20 Page 4 of 4
                       EXHIBIT A
